Mr. Justice Evans
delivered the opinion of the court.
The only ground argued and insisted on, in this court, is, that the order should not have been granted, but on the condition of paying costs. This is the usual term upon which such orders are made, and if it had been brought to my view, at the Circuit Court, would have been annexed to the order. The order is also defective, in not specifying the nature of the new plea. It must be an issuable ploa. The order of the Circuit Court is therefore amended, so as to read as follows : It is ordered, that the defendant have leave to withdraw his pleas, heretofore pleaded, and that he have' leave to plead a new issuable plea, on paying the costs of this amendment.
JOSÍAH J. EVANS.
We concur,
RICHARD GANTT,
3. B. O’NEALL,
J. S. RICHARDSON,
Á. B. BUTLER,-.